Citation Nr: 1535468	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-18 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased initial rating for peripheral neuropathy of the left lower extremity, rated as 20 percent disabling.

2. Entitlement to an increased initial rating for peripheral neuropathy of the right lower extremity, rated as 20 percent disabling.

3. Entitlement to service connection for abdominal hernia.

4. Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 70 percent disabling.

5. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

By a May 2013 rating decision, the Veteran was awarded an initial 70 percent rating for PTSD and initial 20 percent ratings for bilateral peripheral lower extremity neuropathy.  As higher scheduler ratings are available, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The issues of entitlement to an initial increased rating for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Peripheral neuropathy of the left lower extremity is characterized by moderate numbness and pain, which is equivalent to no more than moderate incomplete paralysis of the sciatic nerve.

2. Peripheral neuropathy of the right lower extremity is characterized by moderate numbness and pain, which is equivalent to no more than moderate incomplete paralysis of the sciatic nerve.

3. Abdominal hernia did not have its onset in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 20 percent for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8520 (2014).

2. The criteria for a rating higher than 20 percent for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 4.124a, Diagnostic Code 8520 (2014).

3. The criteria for service connection for an abdominal hernia are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

VA's duty to notify has been satisfied through a notice letter dated June 2012, which fully addressed all notice elements.  Specifically, this letter informed the Veteran of what evidence was required to substantiate his claim for service connection on a direct basis, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Thus, VA's duty to notify is satisfied.

Regarding the increased initial rating claims, where the claim has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of such error in this case.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained. The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist in locating additional records has been satisfied. 

The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's claim of entitlement to service connection for an abdominal hernia.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

In this instance, as will be discussed in greater detail below, there is no credible evidence that the Veteran suffered an abdominal hernia in service.  Likewise, there is no competent evidence indicating that the Veteran's current abdominal hernia is related to service.  Thus, under McLendon, VA was not required to provide the Veteran with an examination to determine the nature and etiology of any abdominal hernia.

The Veteran has been afforded multiple VA examinations to assess the severity of his peripheral neuropathy over the course of the appeal.  The Board finds that, collectively, these examinations are adequate for the purposes of the evaluating the Veteran's shoulder disability, as each involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and provided findings responsive to the applicable rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

A. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
If two disability ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's peripheral neuropathies of the left and right lower extremities are rated under Diagnostic Code 8520.

Diagnostic Code 8520 provides a 20 percent rating for moderate incomplete paralysis of the sciatic nerve in either lower extremity, a 40 percent rating for moderately severe incomplete paralysis of the sciatic nerve in either lower extremity, and a 60 percent rating for severe incomplete paralysis of the sciatic nerve with marked musculature atrophy in either lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran was afforded a VA examination in January 2010.  There, bilateral lower extremity peripheral neuropathy was noted.  Paresthesia below the knees was noted.  No cyanosis, clubbing or edema of the lower extremities was noted.  Pulses in the lower extremities were normal.  Protective sensation was partially absent bilaterally.  

A February 2010 private treatment record notes paresthesias in both lower extremities.  The Veteran stated that he occasionally may miss a step, but does not fall.

A June 2010 Social Security Administration (SSA) record notes that the Veteran is unable to experience cold sensations at the bottom of his feet.

A July 2010 SSA record notes the presence of painful neuropathy.  It was noted that Veteran experiences burning dysesthesias in the lower extremities at times.  The physician stated that the Veteran has equivocal sensory below the knees.  Gait as possibly secondary to neuropathy was noted.  

Private treatment records dated November 2009 through December 2010 noted numbness in the Veteran's legs and feet.

The Veteran was afforded a VA examination in June 2011.  There, the Veteran reported bilateral numbness and tingling in his legs from his knees extending down into the lateral aspects of his feet.  The Veteran stated that his first and second toes are not affected.  The Veteran reported no current treatment for neuropathy.  No edema was noted.  Sensation was intact to monofilament bilaterally in the great toes but diminished sensation on dorsum of bilateral feet extending up to the knees was noted.  Reflex examination revealed hypoactive knee and ankle jerk bilaterally.  Plantar testing revealed abnormal dorsiflexion and normal plantar flexion bilaterally.  Vibration testing was absent on the left (great toe) and decreased on the right (toe).  Pinprick was decreased below the left knee and at the soles of the right foot.  Position sense was decreased at the toes bilaterally.  Light touch was decreased at the left foot and normal on the right lower extremity.  There was no evidence of dysesthesias.  Detailed motor examination was normal.  EMG testing showed mild sensorimotor polyneuropathy of the lower extremities.  

The Veteran was afforded a VA examination in July 2011.  There, loss of sensation in the bilateral feet was noted.  The location, color, and temperature of the bilateral lower extremities were normal.  Thin skin and absent hair bilaterally was noted.  Dorsalis pedis pulse and posterior tibial pulse were normal bilaterally.  

A July 2011 VA treatment record (Virtual VA) noted bilateral foot numbness.  

The Veteran was afforded a VA examination in April 2012.  There, the Veteran complained of numbness and tingling in both legs.  The Veteran noted decreased sensation and dysesthesias bilaterally.  Because of numbness, the Veteran noted difficulty walking and running.  Motor testing was normal.  Reflex testing was normal; however, toes were noted as down.  Light touch sensation was intact.  Pinprick testing showed reduced feeling in the stocking distribution from just above the calves down bilaterally.  Vibration testing revealed severely reduced sensation in the toes and absent sensation in the left toe.  Sensation was severely reduced in the shins and reduced in the knees.  Temperature testing revealed cold touch in the legs, below the knees bilaterally.  Proprioception was intact bilaterally.  There was no evidence of magnetic or shuffling gait.  The Veteran was unable to tandem gait.  EMG showed mild sensorimotor polyneuropathy.  

In April 2012, the Veteran's wife submitted a statement.  She noted that the Veteran suffers from severe numbness in his legs, which causes him to stumble.  

A November 2012 VA treatment record (Virtual VA) noted numbness and heaviness in the Veteran's feet and toes bilaterally.  He described a mild pins and needles sensation and a cold feeling.  The Veteran also noted cramping in the calves bilaterally about once per month.  Strength testing was normal.  Decreased patellar and Achilles reflexes were noted.  Gait was normal.  Light touch test was normal for the lower extremities.  Sharp to dull changes from the foot to knee in a stocking patter was noted bilaterally.  

The Veteran was afforded a VA examination in February 2015.  The Veteran reported that numbness had progressed from his feet to his lower thighs.  He stated that walking more than 100 yards makes his legs swollen and numb.  Lying in certain positions causes his legs to feel numb.  He noted stumbling when walking up stairs.  The Veteran reported weakness.  He stated that he experiences pain.  The Veteran noted an inability to jump, run or walk much.  He did not report any falls.  He stated that he takes aspirin for pain, but is not prescribed any medication for his neuropathy.

The examiner noted constant moderate bilateral pain, mild intermittent bilateral pain, no paresthesias or dysthesia, and moderate bilateral numbness.  All strength testing was normal.  Deep tendon reflexes were decreased in both knees and ankles.  Light touch testing revealed decreased feeling in the both ankles and both feet.  Position sense was decreased in both lower extremities.  No muscle atrophy or trophic changes were noted.  The examiner noted moderate incomplete paralysis bilaterally.  

Ratings in excess of 20 percent are not warranted as the Veteran's peripheral neuropathies manifest in no greater than moderate incomplete paralysis of the sciatic nerve.  The Veteran's neuropathies result in some numbness to his lower extremities, particularly the feet.  The Veteran's numbness has been described as moderate.  See February 2015 VA Examination Report.  Numbness results in some decreased feeling in the feet and causes some impairment of gait of the lower extremities.  The Veteran noted some moderate pain of the lower extremities at his February 2015 VA examination.  Despite pain and numbness, the Veteran stated that he has not been prescribed medication for his neuropathy.  While the Veteran experiences some level of pain and numbness, his neuropathy has not been described as moderately severe or severe.  To the contrary, the Veteran's symptomatology has been described as either mild or moderate.  There is no evidence that the Veteran experiences worse than moderate pain or numbness.  Indeed, numbness is localized to the feet.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  The peripheral neuropathy of the lower extremities is characterized as no greater than moderate incomplete paralysis of the sciatic nerve, particularly moderate pain and numbness.  This does not warrant greater than 20 percent initial ratings for the Veteran's lower extremity neuropathies.

The above determinations are based upon consideration of applicable rating provisions.  The Board finds that the Veteran's disability picture is not so exceptional that the available schedular evaluations for the service-connected disabilities are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his peripheral neuropathies have been accurately reflected by the schedular criteria. The Veteran's disabilities manifest by numbness and pain of the lower extremities.  The effects of the Veteran's disability have been contemplated by the rating criteria.  38 C.F.R. §§ 4.40, 4.4.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted for any period of the claim.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  In this instance, however, the issue is not raised by the record. There is no evidence that the Veteran's peripheral neuropathy causes him to be unemployable.  Indeed, the February 2015 VA examiner stated that the neuropathy does not prohibit sedentary employment or employment with minimal physical requirements.  There is no evidence that peripheral neuropathy alone precludes the Veteran from working.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Treatment records note a diagnosis of an abdominal hernia.  See July 2010 SSA Evaluation.

The Veteran asserts that he suffered an abdominal hernia in service.  See March 2013 Substantive Appeal.  Service treatment records do not note any abdominal hernias during service.  Indeed, upon separation, the Veteran specifically noted that he never experienced any rupture or hernia.  See June 1972 Report of Medical History.  Further, upon examination at separation, the examiner noted that the Veteran's abdomen and viscera (including hernia) were normal upon clinical evaluation.  See June 1972 Report of Medical Examination.

The Veteran is competent to state that he experienced an abdominal hernia in service.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Veteran's statement decades later that he suffered an abdominal hernia in service directly contradicts his statement at separation that he had never experienced a hernia.  As the Veteran has provided conflicting statements as to whether he experienced a hernia in service, his current assertion that he did suffer a hernia in service is not credible and lacks probative value.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements . . . .").  There is no credible evidence that the Veteran experienced an abdominal hernia in service.

There is no competent medical evidence linking any current abdominal hernia to service.  To the extent that the Veteran asserts that his abdominal hernia is related to service, he is not competent to render such an etiological opinion.  See Layno, 6 Vet. App. at 471.  Without any competent evidence of nexus, the weight of the evidence is against the Veteran's claim.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an abdominal hernia is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for an abdominal hernia is denied.


REMAND

A new VA examination is necessary to ascertain the symptomatology associated with the Veteran's PTSD.  The Veteran contends that his memory problems are associated with his service-connected PTSD.  See February 2015 Substantive Appeal.  The Veteran was afforded a VA examination in January 2015.  Regarding memory problems, the examiner stated that PTSD causes mild memory loss and impairment of short- and long-term memory.  Nonetheless, the examiner stated that "[t]he veteran's memory problems-per se-do not appear to be directly related to PTSD; these symptoms may be due to another underlying medical and/or neuropsychological condition that is beyond the scope of this examiner's area of expertise."  First, the examiner's statement is contradictory.  She stated that PTSD causes mild memory loss and impairment of short- and long-term memory, but also stated that memory problems do not appear to be directly related to PTSD.  Second, her statement regarding memory problems is equivocal.  She stated that ". . . memory problems- per se- do not appear to be directly related to PTSD . . ." (emphases added).  A new examination is required to determine whether the Veteran's memory problems are attributable to his service-connected PTSD.

The issue of entitlement to a TDIU is inextricably intertwined with the increased rating for PTSD issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Indeed, the Veteran attributes his unemployability, in part, to his memory problems.  See January 2015 VA Examination Report ("the veteran describes significant vocational impairment due to memory problems").  However, as explained above, it is unclear whether the Veteran's memory problems are the result of his service-connected PTSD.  Therefore, adjudication of a TDIU must be deferred pending development action on the increased rating issue.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA psychiatric examination for the Veteran to determine the current severity of the Veteran's PTSD. The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All symptomatology should be described in detail.  The examiner should also provide a Global Assessment of Functioning score for the Veteran's PTSD.

The examiner should explain whether memory impairment is due to the Veteran's PTSD or some other disability.

The examiner should also provide an opinion concerning the impact of the Veteran's PTSD on his ability to work, to include whether it renders him unemployable.  

The rationale for all opinions expressed should also be provided.

If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

2. Then, readjudicate the issues on appeal. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


